      Case 1:19-cv-07332-PAE-BCM Document 108 Filed 02/09/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YI MEI KE, on behalf of herself and others
 similarly situated,
                                                                    19 Civ. 7332 (PAE) (BCM)
                                        Plaintiff,
                        -v-                                                 OPINION &
                                                                             ORDER
 JR SUSHI 2 INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       This is a Fair Labor Standards Act (“FLSA”) and New York Labor Law (“NYLL”)

action alleging violations of those laws’ minimum-wage, overtime, spread-of-hours, notice, and

wage-statement provisions. On January 15, 2021, the Hon. Barbara C. Moses, United States

Magistrate Judge, issued a Memorandum and Order granting plaintiff Yi Mei Ke’s motion for

conditional collective certification under the FLSA as to non-managerial, non-exempt employees

employed by defendants JR Sushi 2 Inc. (“JR Sushi”) or Famous Sichuan New York Inc. (“Famous

Sichuan”). Dkt. 95 (“Certification Decision” or “Cert. Decision”). That decision held, inter alia,

that Ke had adequately shown, at this preliminary stage, that JR Sushi and Famous Sichuan

comprised a single integrated enterprise and that each entity adopted the same unlawful pay policies.

Id. at 9–19. Accordingly, it conditionally certified the collective action as to certain employees at

both restaurants. Id. at 18–19. On January 29, 2021, defendants Famous Sichuan, Ruifeng Yang,

and Zi Wang (the “Famous Sichuan Defendants”) objected to Judge Moses’s certification as to

Famous Sichuan employees. Dkt. 100 (“Objections”). On February 8, 2021, Ke responded.

Dkt. 107 (“Resp.”). For the following reasons, the Court denies the Objections and affirms

Judge Moses’s decision—which the Court finds persuasive, nuanced, and thorough—in full.
      Case 1:19-cv-07332-PAE-BCM Document 108 Filed 02/09/21 Page 2 of 5




        “A motion for conditional FLSA certification is a non-dispositive motion and therefore

reviewed pursuant to” Rule 72(a). Brown v. Barnes & Noble, Inc., No. 16 Civ. 7333 (RA),

2019 WL 5188941, at *1 (S.D.N.Y. Oct. 5, 2019) (citation omitted). “With respect to non-

dispositive motions, such as those for conditional certification of a collective action pursuant to

FLSA, a district court ‘must consider timely objections and modify or set aside any part of [the

Opinion] that is clearly erroneous or contrary to law.’” Id. (quoting Fed. R. Civ. P. 72(a)). That

standard is “highly deferential” to the Magistrate Judge’s determination. Schiller v. City of New

York, No. 04 Civ. 7922 (RJS) (JCF), 2009 WL 497580, at *2 (S.D.N.Y. Feb. 27, 2009). A

finding is “clearly erroneous” if the Court, in view of the entire record, is “left with the definite

and firm conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72

(2d Cir. 2006) (citation omitted). A ruling is “contrary to law” when “it fails to apply or

misapplies relevant statutes, case law or rules of procedure.” Brown, 2019 WL 5188941, at *1

(citation omitted)).

        The FLSA permits employees to maintain collective actions “for and in behalf of . . .

themselves and other employees similarly situated.” 29 U.S.C. § 216(b). In this Circuit, courts

deciding whether to certify a collective action under § 216 of the FLSA use a two-step process.

See Myers v. Hertz Corp., 624 F.3d 537, 554–55 (2d Cir. 2010). First, upon a “modest factual

showing that they and potential opt-in plaintiffs together were victims of a common policy or

plan that violated the law,” the Court may conditionally certify the action to provide for notice

and further discovery. Id. at 555 (citation omitted); Lynch v. United Servs. Auto. Ass’n, 491 F.

Supp. 2d 357, 368 (burden “very low” at the notice stage). Second, if it turns out, after

discovery, that the opt-in plaintiffs are not similarly situated, the court may later “de-certify”

the action. Myers, 624 F.3d at 555.



                                                   2
      Case 1:19-cv-07332-PAE-BCM Document 108 Filed 02/09/21 Page 3 of 5




        The Famous Sichuan Defendants’ Objections are narrow. They do not challenge as

clearly erroneous or contrary to law, for example, Judge Moses’s holding that JR Sushi and

Famous Sichuan operated as a single economic enterprise. See Objections at 4–5. Instead, they

object only to the finding that Famous Sichuan’s employment practices were similar enough to JR

Sushi’s to extend certification of this collective action, even conditionally, as to both locations.

Id. at 4–6. In support, they identify two purported flaws in the Certification Decision: it

(1) improperly credited hearsay allegations attributed to Famous Sichuan’s employees in Ke’s

affidavit; and (2) improperly disregarded the Famous Sichuan Defendants’ own affidavits as

merely raising a “factual issue that is inappropriate for resolution” at this stage. Id. at 7–9

(quoting Cert. Decision at 17).

        Neither aspect of the Certification Decision warrants reversal. First, Ke’s affidavit,

which recounted several conversations she had with employees at JR Sushi and Famous Sichuan,

indeed contains hearsay. But “courts regularly rely on plaintiffs’ affidavits and hearsay

statements in determining the propriety of sending notice.” Salomon v. Adderley Indus., Inc.,

847 F. Supp. 2d 561, 563 (S.D.N.Y. 2012); see, e.g., Cuaya v. VI Dev. Grp., LLC,

No. 19 Civ. 4290 (JLC), 2020 WL 5494371, at *6 (S.D.N.Y. Sept. 10, 2020) (granting

conditional certification based on “one declaration” that was “replete with undated anecdotal

hearsay and ambiguous observations,” and collecting cases doing the same on similar records);

Hilaire v. Underwest Westside Operating Corp., No. 19 Civ. 3169 (PAE) (RWL), 2020 WL

774133, at *4 (S.D.N.Y. Feb. 17, 2020) (hearsay statements “need not contain a high level of

specificity”); Jeong Woo Kim v. 511 E. 5th St., LLC, 985 F. Supp. 2d 439, 449 (S.D.N.Y. 2013)

(“The fact that these allegations may be based on hearsay does not diminish their value at this

stage in the litigation.”).



                                                  3
      Case 1:19-cv-07332-PAE-BCM Document 108 Filed 02/09/21 Page 4 of 5




       Second, the Famous Sichuan Defendants’ charge that the Certification Decision

improperly disregarded their own affidavits gains even less traction. Again, courts routinely do

so at the conditional-certification stage. See, e.g., Morris v. Lettire Constr. Corp., 896 F. Supp.

2d 265, 271–72 (S.D.N.Y. 2012) (“To rebut plaintiffs’ showing, defendants urge the Court to

consider a number of competing declarations. Doing so, however, would require the Court to

evaluate credibility and determine the facts. Such actions are inappropriate at this stage. The

accuracy of the parties’ competing views will be tested through discovery and may be raised

before the Court on a motion to decertify the class after the close of discovery.” (footnote and

citations omitted)); Winfield v. Citibank, N.A., 843 F. Supp. 2d 397, 407 n.6 (S.D.N.Y. 2012)

(“[C]ourts in this Circuit regularly conclude that [competing] declarations do not undermine the

plaintiffs’ showing in the first stage of the conditional certification process.”), decertified sub

nom. Ruiz v. Citibank, N.A., 93 F. Supp. 3d 279 (S.D.N.Y. 2015). And in any event, Judge

Moses did review defendants’ affidavits but found that, given their failure to address certain

aspects of Ke’s allegations, they merely raised factual disputes whose resolution at this stage was

improper. See Cert. Decision at 17. That a single out-of-District decision, reviewing a factually

distinct record, gave defense affidavits greater weight has no bearing here. See Objections at 6–7

(discussing Laroque v. Domino’s Pizza, LLC, 557 F. Supp. 2d 346 (E.D.N.Y. 2008)).

       Overall, Judge Moses recognized that some allegations in Ke’s affidavit were “quite

bare,” but that others “provide[d] sufficient detail” to conclude that JR Sushi and Famous

Sichuan “share common ownership,” “treat employees, equipment, and supplies interchangeably,”

and were subject to common compensation policies that violated the FLSA. Cert. Decision

at 17–18. Those details included that managers at the two restaurants routinely assigned

employees from one to carry out tasks for the other; that the same person, who was the owner



                                                   4
      Case 1:19-cv-07332-PAE-BCM Document 108 Filed 02/09/21 Page 5 of 5




and Alcoholic Beverage Control principal for both restaurants, supervised and controlled

employees’ schedules, payment rates and methods, and employment records at both restaurants;

and that at least two employees were paid flat monthly wages for their work at both restaurants.

Id. at 16–18. Given the “modest showing” necessary at this preliminary stage, the Certification

Decision’s assessment supports the outcome here, under any standard of review. See, e.g., Cuaya,

2020 WL 5494371, at *6 (collecting cases); Khamsiri v. George & Frank’s Japanese Noodle

Rest. Inc., No. 12 Civ. 265 (PAE), 2012 WL 1981507, at *1 & n.1 (S.D.N.Y. June 1, 2012)

(granting conditional certification as to three restaurant locations based solely on affidavit of

plaintiff who worked at one location).

                                          CONCLUSION

       For the foregoing reasons, the Famous Sichuan Defendants’ objections to Judge Moses’s

Certification Decision are denied, and the Certification Decision is affirmed in full.



       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 9, 2021
       New York, New York




                                                  5
